Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 11, 2015

The Court of Appeals hereby passes the following order:

A15A0955. ROBIN ZAHRAN v. HATCHER STUBBS LAND HOLLIS &
    ROTHSCHILD LLP, et al.

      On August 16, 2013, the trial court granted summary judgment to the
defendants in this action. American Consumer Products Corporation and Karen
Zahran appealed, and their case has been docketed as Case No. A15A0843.1 Robin
Zahran filed his notice of appeal on September 17, 2013. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012); GMC Group v.
Harsco Corp., 293 Ga. App. 707 (667 SE2d 916) (2008). Because Robin Zahran filed
his notice of appeal 32 days after entry of the trial court’s order, this appeal is
untimely. Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            02/11/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
        The case was initially docketed as Case No. A14A0413, but it was remanded
for inclusion of the transcript.